Title: [Wednesday September 4. 1776.]
From: Adams, John
To: 


      Wednesday September 4. 1776. Resolved that the board of War be directed to call in the several Recruiting Parties of the German Battalions, and to have them formed and armed with all possible Expedition, and forwarded to New York, taking measures, and giving proper directions to have the battalion recruited to the full Compliment as soon as the same can conveniently be done.
      Resolved, that the proposal made by General Howe, as delivered by General Sullivan, of exchanging General Sullivan for General Prescott, and Lord Sterling for Brigadier General McDonald be complied with.
      Congress took into Consideration, the Report of the Board of War, and after some time spent thereon
      Resolved that the farther Consideration thereof be postponed, till tomorrow.
     